804 So. 2d 522 (2001)
Allen A. HAMMETT, Appellant,
v.
STATE of Florida, Appellee.
No. 5D01-3478.
District Court of Appeal of Florida, Fifth District.
December 28, 2001.
*523 Kurt Erlenbach, Titusville, for Appellant.
No Appearance for Appellee.
GRIFFIN, J.
Appellant, Allen A. Hammett, appeals the summary denial of his motion for postconviction relief based on a claim of ineffective assistance of post-conviction counsel. We affirm for two reasons: first, ineffective assistance of post-conviction counsel is not a cognizable claim. Waterhouse v. State, 792 So. 2d 1176, 1193 (Fla. 2001); State v. Riechmann, 777 So. 2d 342, 364 n. 22 (Fla.2000). Second, there is no colorable merit to the claim.
AFFIRMED.
SAWAYA and PALMER, JJ., concur.